Citation Nr: 1623265	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection of the cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954, and he died on December [redacted], 2009.  The Appellant in this case is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the benefit sought on appeal.

In April 2016, the Appellant testified before the undersigned Veterans Law Judge during a hearing conducted via video teleconference.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes certain duties and responsibilities upon the VA.  With respect to claims for dependency and indemnity compensation (DIC) benefits, the VCAA requires the VA to assist the claimant in obtaining a medical opinion whenever a medical opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making efforts to provide such assistance when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Furthermore, it should be noted that in rendering decisions on issues in a case, the Board is not permitted to utilize its own medical judgment.  See Colvin v. Derwinkski, 1 Vet. App. 171, 175 (1990).

In this case, the claimant has asserted a DIC claim.  In order to substantiate a claim for DIC, the record must show that it is at least as likely as not that a service-connected disability caused or contributed to the Veteran's death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

At the time the Veteran passed away, service connection had not been established for any disabilities.  As such, the claimant's claim for DIC impliedly requests that service connection be granted for a disability which caused or substantially contributed to the Veteran's death.  To that end, the Board does note that the Veteran had previously sought service connection for leukemia during his lifetime, which was denied in a November 2007 rating decision.  However, claims for benefits that were decided during the Veteran's lifetime are not binding on claims for DIC brought by the Veteran's survivors.  38 C.F.R. § 20.1106

With that background, the Board notes that the Veteran's death certificate cites his primary cause of death as an acute myocardial infarction.  The death certificate also states that this event had an underlying cause of coronary artery disease, and that the Veteran's chronic lymphocytic leukemia was a contributing factor.  Yet, the Veteran's claims file does not contain any VA medical examinations or opinions with respect to either disability.

In order for service connection of a disability to be established, the claims file must contain evidence of a nexus between the disability in question and the Veteran's service.  Such a nexus is ordinarily established either by a continuity of the disability since service, or through competent and credible medical opinion evidence indicating the existence of a nexus.  Accordingly, medical opinion evidence appears necessary in this case in order to establish a nexus between either disability and the Veteran's service.  

Because such evidence appears necessary to the adjudication of this claim, the VA is required to obtain such evidence, unless there is "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  However, the Board must be careful not to substitute its judgment for medical judgment in deciding what, if any, evidence in the claims file could be medically relevant to an examiner in providing an opinion in this case.  Accordingly, the Board finds that there is a "reasonable possibility" that opinion evidence would aid the claimant in substantiating her claim, and so the VA is obligated to obtain medical opinion evidence in relation to this claim.

Therefore, the case is REMANDED for the following action:

1.  Request that a qualified medical professional review the Veteran's claims file in its entirety.  In requesting this opinion, the medical examiner should be provided access to the Veteran's electronic claims file, and the examiner should indicate in his/her report that the entire claims file has been reviewed, including the Veteran's statements and the testimony of the claimant at the hearing.  

After reviewing the claims file, the examiner should offer an opinion as to the Veteran's cause of death, with specific reference to the Veteran's death certificate.  In providing this opinion, the examiner should provide a discussion on the relation, if any, between the Veteran's coronary artery disease, and resulting myocardial infarction, and the Veteran's leukemia. 

The examiner should also offer their opinion as to whether it is at least as likely as not that the Veteran's coronary artery disease, with resulting myocardial infarction, was causally or etiologically related to any event, injury, illness, or incident during the Veteran's active military service. 

The examiner should also offer their opinion as to whether it is at least as likely as not that the Veteran's leukemia was causally or etiologically related to any event, injury, illness, or incident during the Veteran's active military service.  

The examiner should fully support the opinion or conclusion offered on the questions presented above through a rationale with specific references to evidence, or evidence lacking, in the record.

2. After completing the above development, as well as any other development as may become indicated, the Appellant's claims should be re-adjudicated based on the entirety of the evidence.  If the Appellant's claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case, and an appropriate period of time must be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



